United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-10904
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAFAEL DOMINGUEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-239-3-A
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Douglas C. Greene, court-appointed counsel for Rafael

Dominguez, has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Dominguez filed a response asserting his right to effective

assistance of counsel and requesting appointment of counsel.         Our

independent review of the record and counsel’s brief shows that

there are no nonfrivolous issues for appeal.   Accordingly,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10904
                                 -2-

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and this appeal is

DISMISSED.   See 5TH CIR. R. 42.2.

     Dominguez’s motions for an extension of time and for

appointment of counsel are DENIED.